DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “264” has been used to designate both processor (P[0036] and Figure 2) and navigation module (P[0037] and Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 6, reference number 604 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In P[0001] the reference to application number 15/816373 should also include the issued Patent Number 10,825,340 B1 to improve the quality of the reference.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0021] line 3, there is a 'closed parentheses' without the corresponding 'open parentheses' somewhere prior.  The “(“ should be added before e.g. in line 2.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[00.  The “)“ should be added after etc.) in line 3.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[00.  The “)“ should be added after etc.) in line 3.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 2, the word "light" should be "lights".  Appropriate correction is required.
Claim  objected to because of the following informalities:  In line .  Appropriate correction is required.
Claim  objected to because of the following informalities:  In line 2, the word "light" should be "lights".  Appropriate correction is required.
Claim  objected to because of the following informalities:  In line 2, the word "light" should be "lights".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the entity" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first autonomous vehicle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the autonomous vehicle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the autonomous vehicle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the autonomous vehicle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the autonomous vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the entity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first autonomous vehicle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the autonomous vehicle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the autonomous vehicle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the autonomous vehicle" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the entity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 thru 3, 6 thru 10, 13 thru 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 3, 6 thru 9 and 12 thru 15 of U.S. Patent No. 10,825,340 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are recited in broader terms, in a changed order of limitations and using similar claim terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 3, 5, 8 thru 10, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy Patent Application Publication Number 2015/0243165 A1 in view of Iagnemma Patent Application Publication Number 2017/0336788 A1.
Regarding claims 1, 8 and 15 Elsheemy teaches the claimed computer implemented method for automatically navigating an autonomous vehicle based on control signals, any of the methods of Figures 21, 29, 30, 32 thru 34 and 37, or a combination of the methods, the claimed computer system, police vehicle unit P210 (Figure 3), and the claimed computer readable media storing instructions, “Real-time communications and operations software allow central and remote monitoring, logging, and command of intersections and vehicles.” P[0141], the system comprising:
the claimed one or more processors, signal processor 214 and application processor 216 are part of vehicle 210 (Figure 3) and
the claimed one or more computer memories storing a set of instructions executed by the processors, “the memory 220 stores the "control operating system" which is responsible for all the control commands needed to manipulate the vehicle unit V10. The memory 220 also stores the preemption codes, and the vehicle model, type and class application, also the memory 220 stores the database of the GPS digital map application.” P[0230];
the method comprising, and causing the computer system to:
the claimed receiving or detecting control signals transmitted from a second vehicle at a computing device of a first autonomous vehicle via processors or sensors, “The police vehicle unit P210 communicates with the vehicle unit V10 via a set of control commands to force the unit V10 to execute a selected function or application.” P[0317], vehicle V10 is the vehicle 10 (Figure 1) and police vehicle unit P210 is the vehicle 210 (Figure 3), and “When the vehicle unit V10 receives the police unit's GPS coordinates (the origin coordinates), it will calculate the distance between its coordinates and the origin coordinates, and after few seconds (2 to 3 seconds), it will calculate the new distance between its new coordinates and the origin coordinates. If the new distance is smaller than the first distance, then the vehicle is approaching the police vehicle. Thus, the position code will be "approach" to represent approaching, and if the new distance is greater than the first distance, then the vehicle is departing the police vehicle, and the position code will be "depart" to represent departing.” P[0319];
the claimed identifying a command to stop the first autonomous vehicle based on the control signals received by the first autonomous vehicle, “STOP command is used to slow down the target vehicle then stop it by disturbing the fuel system or the electric system of the target vehicle. The unit P210 will transmit this command over the short range or the long range frequency to the unit V10. Also the unit P210 can send this command after connecting the target vehicle to the cellular network.” P[0333]; and
the claimed in response to identify the command to stop the first autonomous vehicle, automatically controlling an autonomous navigation of the first autonomous vehicle in accordance with the control signals to cause the first autonomous vehicle to stop, “STOP command is used to slow down the target vehicle then stop it by disturbing the fuel system or the electric system of the target vehicle. The unit P210 will transmit this command over the short range or the long range frequency to the unit V10. Also the unit P210 can send this command after connecting the target vehicle to the cellular network.” P[0333], “the police unit stores the "control operating system" which is responsible for all the control commands needed to manipulate the vehicle unit” P[0015], and “The police vehicle unit communicates with the vehicle unit via a set of control commands to force it to execute a selected function or application.” P[0038], the stop command is one of the commands that the police use to control the other vehicle.
Elsheemy does not teach that the claimed stop command of the vehicle is for a particular geographic location.  The vehicle 10 does include a GPS receiver 28 (Figure 1), and “The GPS receiver 28 in the vehicle unit V10 enables the unit to determine the coordinates, speed, heading and date/time at real-time status, by matching and comparing the GPS coordinates to the data from the GPS digital map, the unit V10 can determine the exact leg segment.” P[0266].  Additionally, the police vehicle can use the CONNECT command to connect to a target vehicle and obtain the target vehicle location data (P[0325]).  The obtained location data may be used by the police vehicle to stop the target vehicle at a certain location.
Iagnemma teaches, “As shown in FIG. 1, here we describe ways to assert supervisory control of the operation of a vehicle 10. The supervisory control may be asserted by a human operator 11 who is located either inside the vehicle or by a teleoperator 13 located outside the vehicle, for example, at a location remote from the vehicle.” (P[0036] and Figure 1), “A succession of control inputs is generated to one or more of the brake, accelerator, steering or other operational actuator of the vehicle in accordance with the determined feasible manner of operation. The command is received from a source that is remote from the vehicle.” P[0004], and the source may be located in another vehicle P[0005]. Iagnemma further teaches, the claimed stop command of the vehicle is for a particular geographic location, “A succession of control inputs is generated to one or more of the brake, accelerator, steering or other operational actuator of the vehicle in accordance with the determined feasible manner of operation. The objective includes a maneuver other than a single lane change.” P[0008] and “The maneuver includes bringing the vehicle to a stop at a place where a stop is permissible. The maneuver includes entering a shoulder of the road. The maneuver includes proceeding on a ramp. The maneuver includes a U-turn. The maneuver includes an emergency stop.” P[0009], and “stopping the vehicle at the next available location on a street” P[0037].  The place where a stop is permissible and the location on a street equate to the claimed particular geographic location. The stopping at a place where it is permissible would be implemented by the STOP command of Elsheemy based the obtained location of the target vehicle by the CONNECT command.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the police vehicle control of a target vehicle to stop of Elsheemy with another vehicle controlling a vehicle to stop at a permissible place of Iagnemma in order to avoid collisions with obstacles while adhering to the rules of the road (Iagnemma P[0040]).
Regarding claims 2, 9 and 16 Elsheemy teaches the claimed method, system and media of claims 1, 8 and 15 (see above).  Elsheemy does not teach the claimed control signals include an indication of a geographic area for stopping the first autonomous vehicle, and the claimed stopping the autonomous vehicle at the particular geographic location within the geographic area.  Iagnemma teaches the claimed control signals include an indication of a geographic area for stopping the first autonomous vehicle, “The maneuver includes bringing the vehicle to a stop at a place where a stop is permissible. The maneuver includes entering a shoulder of the road.” P[0009], and a vehicle is brought to a stop in a travel lane which may include the road shoulder that generates lane segments with a candidate trajectory for moving to the place for stopping (Figure 16 and P[0104]), the shaded right lane of Figure 16 equates to the claimed geographic area.  Iagnemma further teaches the claimed stopping the autonomous vehicle at the particular geographic location within the geographic area, the vehicle is brought to a stop at the far area of the right lane (at the stop sign) which is part of the shaded area of the lane (Figure 16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the police vehicle control of a target vehicle to stop of Elsheemy with another vehicle controlling a vehicle to stop at a permissible place of Iagnemma in order to avoid collisions with obstacles while adhering to the rules of the road (Iagnemma P[0040]).

    PNG
    media_image1.png
    224
    570
    media_image1.png
    Greyscale

(Iagnemma Figure 16)
Regarding claims 3 and 10 Elsheemy teaches the claimed method and system of claims 1 and 8 (see above).  Elsheemy does not teach the claimed control signals include an indication of geographic coordinates for stopping the first autonomous vehicle, and the claimed control of the autonomous navigation of the first autonomous vehicle causes the autonomous vehicle to stop at the particular geographic location.  Iagnemma teaches the claimed control signals include an indication of geographic coordinates for stopping the first autonomous vehicle, the maneuvers include bringing the vehicle to a stop a permissible place P[0009], supervisory commands include stopping the vehicle at a next available location on a street P[0037], and data is captured from sensors and data sources include the position of stop signs and is used in controlling the vehicle (Figure 5, P[0085] and P[0089]). The position of stop signs and stop lines P[0092] would be indicated by the geographic coordinates (either absolute or relative coordinates) on the display of Figure 18 (similar information provided as in Figures 15 and 16).  Iagnemma further teaches the claimed control the autonomous navigation of the first autonomous vehicle causes the autonomous vehicle to stop at the particular geographic location matching the geographic coordinates, the vehicle is brought to a stop at the location of the stop sign (Figures 14 thru 16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the police vehicle control of a target vehicle to stop of Elsheemy with another vehicle controlling a vehicle to stop at known location of a stop sign of Iagnemma in order to avoid collisions with obstacles while adhering to the rules of the road (Iagnemma P[0040]).
Regarding claims 5, 12 and 18 Elsheemy teaches the claimed method, system and media of claims 1, 8 and 15 (see above).  Elsheemy teaches the claimed control signals are received while the first autonomous vehicle is traveling on a first road, “STOP command is used to slow down the target vehicle then stop it by disturbing the fuel system or the electric system of the target vehicle. The unit P210 will transmit this command over the short range or the long range frequency to the unit V10. Also the unit P210 can send this command after connecting the target vehicle to the cellular network.” (P[0333] and Figures 35 and 36), the police control of the vehicle would typically take place on a road.  
Elsheemy does not teach the claimed control signals include a command for the autonomous vehicle to navigate to a second road before stopping, and the claimed control the autonomous navigation of the first autonomous vehicle to stop along the second road.  
Iagnemma teaches claimed control signals include a command for the autonomous vehicle to navigate to a second road before stopping, “Implementations may include one or any combination of two or more of the following features. The maneuver includes two or more lane changes. The maneuver includes changing speed. The maneuver includes bringing the vehicle to a stop at a place where a stop is permissible. The maneuver includes entering a shoulder of the road. The maneuver includes proceeding on a ramp.” P[0009] (the ramp equates to the claimed second road), and “the supervisory command could express a short-term movement objective, such as a changing the vehicle's lane of travel on a road network or taking an off-ramp of a limited access road, or stopping the vehicle at the next available location on a street” P[0037].  Iagnemma further teaches the claimed control the autonomous navigation of the first autonomous vehicle to stop along the second road, the combination of maneuvers to proceed to a ramp and stop where it is permissible, such as the shoulder of the ramp P[0009], “Supervisory control and supervisory commands can relate to navigating intersections, passing slow-moving vehicles, or making turns from street to street within the street network of an urban environment.” P[0038], and “The supervisory commands may involve, for example, selecting a travel lane, turning onto a different roadway, changing velocity, stopping travel, or other typical movement or other objectives.” P[0064].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the police vehicle control of a target vehicle to stop of Elsheemy with another vehicle controlling a vehicle to stop in combined maneuvers that include turns of Iagnemma in order to avoid collisions with obstacles while adhering to the rules of the road (Iagnemma P[0040]).
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy Patent Application Publication Number 2015/0243165 A1 and Iagnemma Patent Application Publication Number 2017/0336788 A1 as applied to claims 1, 8 and 15 above, and further in view of Hong Patent Application Publication Number 2006/0074532 A1.
Regarding claims 7, 14 and 20 Elsheemy teaches the claimed control signals include detectable flashing lights, “ALERT command: Is used to send an alert and warning text messages to the target vehicles and flashing the yellow LED indicator of them.” P[0052].  Elsheemy does not teach the claimed photosensors detect the flashing lights, but photosensors are common and well known in the art and their purpose is to detect light changes.  Photosensors would be included on the target vehicles as an additional way to receive control commands from the police vehicle.  Hong teaches, “the navigation apparatus 300 includes a photosensitive sensor 310, a photosensitive sensor processor 320” (Figure 3 and P[0031]), and “The photosensitive sensor 310 senses light intensity” P[0032].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the police vehicle control of a target vehicle to stop of Elsheemy and another vehicle controlling a vehicle to stop at a permissible place of Iagnemma with the photosensitive sensor of Hong in order to reduce the manufacturing costs by using an inexpensive, simple photosensitive sensor for vehicle navigation (Hong P[0053], P[0008]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, the claims would be allowable with an approved terminal disclaimer to overcome the double patenting rejection.

Relevant Art
The examiner point to Pandit et al PGPub 2020/0080855 A1 for relating to the claimed required lighting conditions for stopping the vehicle (see applicant’s claims 4, 11 and 17).  Pandit et al is not relied upon for any rejection and is unavailable as prior art because of its filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662